MEMORANDUM **
Harry Vern Fox, a civil detainee, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various constitutional violations arising from his confinement. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.
By failing to identify the issues he sought to appeal in his opening brief, Fox has waived any arguments that the district court erred in disposing of his claims. See Entm’t Research Group, Inc. v. Genesis Creative Group, Inc., 122 F.3d 1211, 1217 (9th Cir.1997) (“We review only issues which are argued specifically and distinctly in a party’s opening brief. We will not manufacture arguments for an appellant, and a bare assertion does not preserve a claim.”) (citations omitted); Wilcox v. Comm’r, 848 F.2d 1007, 1008 n. 2 (9th Cir.1988) (explaining that arguments not raised on appeal by a pro se litigant are deemed abandoned).
We have already considered and denied Fox’s requests for appointment of counsel.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.